Citation Nr: 1046981	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  08-16 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for eczema.

4.  Entitlement to service connection for a headache disorder.

5.  Entitlement to service connection for a bilateral knee 
disorder.

6.  Entitlement to service connection for a bilateral ankle 
disorder.

7.  Entitlement to service connection for degenerative bone 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The Veteran's claim has since been transferred 
to the RO in St. Petersburg, Florida.

In November 2005, in addition to the claims listed above, the 
Veteran filed a claim for entitlement to service connection for 
ulcerative colitis.  In the July 2006 rating decision, that claim 
was denied due to the lack of a current diagnosis.  Notice of the 
denial of the claim was mailed to the Veteran in July 2006.  A 
Statement of the Case (SOC) was issued for entitlement to service 
connection for ulcerative colitis in September 2008.  Generally, 
a substantive appeal must be filed within 60 days from the date 
(September 3, 2008) that the agency of original jurisdiction 
mails the SOC to the Veteran, or, within the remainder of the 
one-year period from the date (July 22, 2006) of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  See 38 C.F.R. § 20.302(b) (2010).  The 
Veteran's substantive appeal was not received during either of 
those time periods.  As such, that issue is not on appeal.

The Veteran was afforded a Board hearing, held by the 
undersigned, in June 2010.  A copy of the hearing transcript has 
been associated with the record.

The issues of entitlement to service connection for 
hypothyroidism, asthma, eczema, and a headache disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In June 2010, during her Board hearing, the Veteran testified 
that she desired to withdraw her claims for entitlement to 
service connection for a bilateral knee disorder, a bilateral 
ankle disorder, and for degenerative bone disease.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met 
with respect to the issues of entitlement to service connection 
for a bilateral knee disorder, a bilateral ankle disorder, and 
for degenerative bone disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision or on the record at a hearing.  See 38 C.F.R. § 20.202 
(2010).  Withdrawal may be made by the appellant or by her 
authorized representative.  See 38 C.F.R. § 20.204 (2010).  

In June 2010, during her Board hearing, the Veteran testified 
that she desired to withdraw her claims for entitlement to 
service connection for a bilateral knee disorder, a bilateral 
ankle disorder, and for degenerative bone disease.  Hence, there 
remain no allegations or errors of fact or law for appellate 
consideration for any of these issues.  Accordingly, the Board 
does not have jurisdiction to review such claims, and they are 
dismissed.


ORDER

Entitlement to service connection for a bilateral knee disorder 
is dismissed.

Entitlement to service connection for a bilateral ankle disorder 
is dismissed.

Entitlement to service connection for degenerative bone disease 
is dismissed.


REMAND

Although the Board regrets any further delay in adjudicating the 
issues of entitlement to service connection for hypothyroidism, 
asthma, eczema, and a headache disorder, pursuant to the duty to 
assist, her claims must be remanded for further development.  

The United States Court of Appeals for Veterans Claims (Court) 
held that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Although she was previously afforded a VA/QTC examination in 
December 2005, to assess whether any claimed disorder was 
etiologically-related to her period of active service, the 
examiner did not provide an etiological opinion for any claimed 
disorder, due to the lack of manifestations thereof, at the time 
of the examination.  See QTC examination report, December 2005.

Prior to her QTC examination, elevated TSH levels were noted in a 
report dated November 2004.  While a history of "borderline" 
hypothyroidism was noted in December 2005, TSH levels were within 
normal limits at the time of the examination.  The examiner did 
not find evidence of asthma or eczema, however, since the 
December 2005 examination, VA outpatient treatment records noted 
a diagnosis of asthma in June 2006 and eczema in July 2006.

Here, the Veteran has submitted two statements in support of her 
claim, dated May 2008 and February 2010, in which she cited 
service treatment reports reflecting treatment for her claimed 
asthma, eczema, headache disorders, and hypothyroidism.  She 
noted treatment for asthma on May 23, 1986; September 17, 1991; 
February 19, 1992; and September 27, 1992.  She reported 
treatment for eczema on July 23, 1997.  She also noted findings 
of mild subclinical hypothyroidism on January 23, 2003; elevated 
TSH levels on January 21, 2004; and early signs of hypothyroidism 
on February 11, 2005.  Regarding her claimed headache disorder, 
she reported treatment on June 8, 1987; February 17, 1991; March 
13, 1991; February 19, 1992; February 27, 1992; January 3, 1995; 
March 1, 1995; and June 18, 1998.

During the Veteran's June 2010 Board hearing, she testified that 
she had numerous headaches during her period of active service, 
and that headaches have been constant since that time.  She noted 
that, at times, they can last up to one week, and that her 
symptoms were worse than during her QTC examination.  See 
Transcript, pp. 8, 10.  She further testified that she had not 
had a pulmonary function test recently, and that her eczema was 
more severe than it was in December 2005.  See Transcript, pp. 6, 
15.  The Veteran's representative noted elevated levels of TSH on 
in-service treatment reports, and requested an opinion to 
determine whether current elevated levels are related to the 
veteran's period of active duty.  See Transcript, p. 13.


As to the Veteran's assertions that she has a current diagnosis 
for each claimed disorder, which were incurred during her period 
of active service, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that lay evidence is one 
type of evidence that must be considered, and competent lay 
evidence can be sufficient in and of itself.  

In this case, the Veteran can attest to factual matters of which 
she had first-hand knowledge, such as suffering from headaches, 
difficulty breathing, and skin rashes.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran 
has not been shown to be competent to establish an etiological 
nexus between any current disorder and her period of active duty. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).  Taking into 
account the Veteran's statements in support of her claim, medical 
evidence of current diagnoses for eczema and asthma, and elevated 
TSH readings, service treatment records cited by the Veteran in 
statements dated May 28, 2008, and February 22, 2010 (noted 
above), private medical evidence of record, and her 2006 QTC 
examination, the examiner should address whether the Veteran has 
a current diagnosis of hypothyroidism, whether the Veteran has a 
current diagnosis of any headache disorder, and finally whether 
it is at least as likely as not that any claimed, currently-
diagnosed disorder, to include asthma and eczema, was incurred 
during the Veteran's period of active service.  

Finally, because the Veteran noted the existence of private 
records in a February 2010 statement which have not been 
associated with the claims file, to include treatment records 
form the Allergy and Asthma Clinic in Rolla, Missouri, from 2002 
through 2004, the Veteran should be afforded additional medical 
release forms so as to permit the RO/AMC to obtain all 
outstanding treatment records, to the extent available.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send medical release 
forms to the Veteran, and request that she 
complete a release form for any private 
provider who treated her for any claimed 
disorder, to include treatment reports from 
the Allergy and Asthma Clinic in Rolla, 
Missouri, from 2002 through 2004, 
authorizing VA to request her records for 
treatment.

2.  Following receipt of the additional 
medical records obtained pursuant to this 
remand, the RO/AMC should make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded a VA 
examination or examinations, in the 
appropriate specialties, to determine the 
nature and etiology of any claimed,  
currently-diagnosed disorder, to include 
asthma, eczema, hypothyroidism, and chronic 
headaches.  After a review of the claims 
folder, to include the Veteran's 
statements in support of her claim, as 
well as medical evidence of current 
diagnoses for eczema and asthma, 
elevated TSH readings, service 
treatment records cited by the Veteran 
in statements dated May 28, 2008, and 
February 22, 2010 (noted above), 
private medical evidence of record, and 
the 2006 QTC examination, the examiner 
should address the following:

(a)	Whether the Veteran has a 
current diagnosis of 
hypothyroidism.

(b)	Whether the Veteran has a 
current diagnosis of any 
headache disorder.

(c)	Whether it is at least as 
likely as not that any claimed, 
currently-diagnosed disorder, 
to include hypothyroidism, 
headaches, asthma and eczema, 
was incurred during the 
Veteran's period of active 
service or is otherwise related 
to the Veteran's service.  

The claims file must be made available to 
the examiner(s) and the examiner(s) should 
indicate in his/her report(s) whether or 
not the claims file was reviewed.  A 
complete rationale for any opinion 
expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claims should be readjudicated.  
If any claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


